DETAILED ACTION	 
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . This office action is in reply to applicant communication filed on December 09, 2020. Claims 1-20 are pending.

IDS
2.	The IDS filed on December 09, 2020 has been considered.

Claim Rejections - 35 USC § 112
3.	The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

4.	Claims 5 and 6 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 

In regard to claim 5, claim 5 recites “an application programming interface”, “determining, based on an application programming interface and based on the one or more product provider types, a validity of the algorithm;” and “updating, based on the application programming interface and based on the one or more algorithm insights, the validity of the algorithm…”. The specification is silent with respect to “an application programming interface” let alone determining and updating a validity of algorithm based on an application programming interface. 

In regard to claim 6, claim 6 is rejected at least based on the dependency of it to claim 5.

Claim Rejections - 35 USC § 103
5.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

6.	Claims 1-3, 7-8, 11-12, 14-15 and 17-20 are rejected under 35 U.S.C. 103 as being unpatentable over Fuehren et al. (Fuehren, hereinafter) (U.S. Patent Application Publication No. 2003/0080997 A1) in view of Kim et al. (Kim, hereinafter) (U.S. Patent Application Publication No. 2007/0282954 A1).
Regarding claim 1, Fuehren discloses a method comprising: 
detecting a user-initiated request ([0039]; The user of client device 101 can now specify resources to be requested) from a user device of a user ([0039]-[0040]; The user of client device 101 can now specify resources to be requested, which requests are then transmitted by the client device 101), the user-initiated request directed to a product provider ([0041] & [Abstract]; directed to resource server 122), the user-initiated request including one or more parameters ([0040]-[0041]; Examples of such information include the host name and/or IP-address of the client device 101, the e-mail address of the user, the configuration of the client device 101, the version number of the browser software running on the client device 101, or any cookies that were previously sent to the client device 101. All such information, as well as possibly other identifying information, is usually present in requests for resources); 
creating, based on the one or more parameters, an anonymized request ([0073]- [0074] & [0041]; The server 121 comprises a networking module 401, which receives requests for resources from the client device 101. Anonymizing module 402 removes from these requests all information that could be used in identifying the user, the client device 101 or any computer program running on the client device 101. The anonymizing module 402 then forwards the thusly anonymized request); 
sending the anonymized request to the product provider ([0074] & [0041]; forwards the thusly anonymized request, ostensibly originating from the server 121 itself, to the server 122 that makes the requested resources available); 
receiving a provider response responsive to the sending from the product provider ([0074]; The server 122 then transmits the requested resource back to the server 121, where it is received by the networking module 401 and passed on back to the client device 101); 
generating, based on the one or more parameters of the user-initiated request and based on the provider response, a targeted response ([0028]; targeted response generated based on user profile information/user interest parameters); and 
transmitting the targeted response to the user device of the user ([0028]; targeted response returned). 
But Fuehren doesn’t explicitly disclose that the generated targeted response is based on the one or more parameters of the user-initiated request and based on the provider response.
However, Kim in analogous art, discloses the generated targeted response ([0078]; a modified intercepted message is generated, Fig. 6, 608-612) is based on the one or more parameters of the user-initiated request ([0066]; by analyzing user generated request parameters such as location, time, URL, etc., Fig. 5) and based on the provider response ([0076]; server response content is intercepted and analyzed, Fig. 6, 602 & 604) ([0066] & [0080]; Processing then flows to block 610, where an actionable event may be generated based on mobile user's profile and analyzed content…[0081]; Thus, process 600 moves to block 612, where the intercepted message is modified by combining it with the actionable event).
It would have been obvious to one ordinary skill in the art before the effective filing date of the claimed invention was made to combine the teachings of Kim into Fuehren. The modification enables the Fuehren system to provide a more targeted content to the requesting user by incorporating different contexts related to the requesting user and service providers.

Regarding claim 2, Fuehren doesn’t fully discloses the limitation of claim 2. However, Kim further teaches the method of claim 1, further comprising: 
generating, based on the one or more parameters of the user-initiated request ([0067]; Based on latitude and longitude information of the user access request), one or more insights ([0067]; indirect information of a user) related to the user ([0067]; The service may also log indirect information, such as the season of the year in which the mobile user accesses certain sites, the weather conditions on days that the mobile user accesses certain sites, and the like. The service may further track the mobile user's online purchases through the mobile device and/or through the mobile user's corresponding account with general purpose computing devices. Based on latitude and longitude information, the service can also determine and store related information, such as merchants that are near locations at which the user frequently uses the mobile device).
It would have been obvious to one ordinary skill in the art before the effective filing date of the claimed invention was made to combine the teachings of Kim into Fuehren. The modification enables the Fuehren system to provide a more targeted content to the requesting user by incorporating different contexts related to the requesting user.

Regarding claim 3, Fuehren further teaches the method of claim 2, further comprising: 
receiving user information related to the user ([0070]; recently recorded user interest information); and 
updating, based on the user information, the one or more insights related to the user ([0070]; Preference could also be given to those interests recorded in the user profile that were recorded in the recent past, while ignoring or marginalizing interests from longer ago. The recent past could for instance be the last few hours, or from the moment on that the set-top box 320 was turned on for the current usage session. In particular, preference can advantageously be given to those interests recorded in the last hour).

Regarding claim 7, Fuehren further teaches the method of claim 1, further comprising: 
receiving user information related to the user ([0070]; recently recorded user interest information); and 
generating, based on the user information, one or more insights related to the user ([0070]; Preference could also be given to those interests recorded in the user profile that were recorded in the recent past, while ignoring or marginalizing interests from longer ago. The recent past could for instance be the last few hours, or from the moment on that the set-top box 320 was turned on for the current usage session. In particular, preference can advantageously be given to those interests recorded in the last hour).

Regarding claim 8, Fuehren further teaches the method of claim 7, further comprising: 
updating, based on the one or more parameters of the user-initiated request, the one or more insights related to the user ([0070]; Preference could also be given to those interests recorded in the user profile that were recorded in the recent past, while ignoring or marginalizing interests from longer ago. The recent past could for instance be the last few hours, or from the moment on that the set-top box 320 was turned on for the current usage session. In particular, preference can advantageously be given to those interests recorded in the last hour).

Regarding claim 11, Fuehren further teaches the method of claim 1, wherein the provider response includes one or more results, and wherein the generating the targeted response includes altering the one or more results based on the one or more parameters of the user-initiated request ([0007]; The anonymizing proxy server can also remove potentially privacy endangering constructs from the responses it passes on to the user's browser).

Regarding claim 12, Fuehren further teaches the method of claim 11, wherein the altering the one or more results includes deleting a subset of the results ([0007]; The anonymizing proxy server can also remove potentially privacy endangering constructs from the responses it passes on to the user's browser).

Regarding claim 14, Fuehren further teaches the method of claim 1, wherein the anonymized request does not include all of the one or more parameters ([0040] & [0073]; Upon receiving a request, server 121 removes all information that could be used in identifying the user, the client device 101 or any computer program running on the client device 101).

Regarding claim 15, Fuehren further teaches the method of claim 1, further comprising: 
detecting, by a plugin ([0058]; profiling module installed in the client device) operating on the user device, a request to not share information with the product provider ([0066] & [0058]; The configuration module 324 could be arranged to allow customization of the level of abstraction and type of information that…is not recorded in the user profile (to be anonymized)), and wherein the creating the anonymized request is based on the indication ([0072] & [0066]; The profile extraction component 326 then passes the current interest profile to a profile submission component 327, which submits the current interest profile to the server 121….[0073]; The server 121 comprises a networking module 401, which receives requests for resources from the client device 101. Anonymizing module 402 removes from these requests all information that could be used in identifying the user).

As for claims 17-18, the limitations of claims 17-18 are similar to the limitations of claims 1-2 above, respectively. Fuehren further discloses a memory ([0053], storage medium 328); and a processor ([0053]; a processor). Therefore, the limitations of claims 17-18 are rejected in the analysis of claims 1-2 above, and the claims are rejected on that basis.

As for claim 19, the limitations of claim 19 are similar to the limitations of claim 1 above. Fuehren further discloses a computer readable product comprising a computer readable storage media ([0082] & [0053]; The invention can be implemented by means of hardware comprising several distinct elements, and by means of a suitably programmed computer). Therefore, the limitations of claim 19 are rejected in the analysis of claim 1 above, and the claim is rejected on that basis.

Regarding claim 20, Fuehren further teaches the computer program product of claim 19, wherein the program instructions are further configured to: 
receive user information related to the user ([0070]; recently recorded user interest information); and 
generate, based on the user information, one or more insights related to the user ([0070]; Preference could also be given to those interests recorded in the user profile that were recorded in the recent past, while ignoring or marginalizing interests from longer ago. The recent past could for instance be the last few hours, or from the moment on that the set-top box 320 was turned on for the current usage session. In particular, preference can advantageously be given to those interests recorded in the last hour).

7.	Claims 4-6, 9-10 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Fuehren et al. (Fuehren, hereinafter) (U.S. Patent Application Publication No. 2003/0080997 A1) in view of Kim et al. (Kim, hereinafter) (U.S. Patent Application Publication No. 2007/0282954 A1) further in view of Publicover et al. (Publicover, hereinafter) (U.S. Patent Application Publication No. 2016/0253710 A1).
Regarding claim 4, But Fuehren in view of Kim doesn’t explicitly disclose the limitation of claim 4. However, Publicover further teaches the method of claim 3, wherein the generating the one or more insights is performed by a private cloud ([0252]; Arkiïs™ cloud) related to the user ([0252]; Arkiïs™ has detected a pattern in Ted's behavior indicating that he is most responsive to ads delivered on Thursday afternoons on his way home from work in San Francisco, after he has been on the highway for two minutes), and wherein the private cloud stores the user information related to the user and the insights related to the user ([0252]; The Arkiïs™ app on his smartphone detects the Bluetooth or wired connection and surmises that Ted is in his car and communicates this to the Arkiïs™ cloud servers to include this information in his Profile). 
It would have been obvious to one ordinary skill in the art before the effective filing date of the claimed invention was made to combine the teachings of Publicover into Fuehren. The modification enables the Fuehren system to heighten user privacy by storing user profile information in more secured environment.

Regarding claim 5, But Fuehren in view of Kim doesn’t explicitly disclose the limitation of claim 5. However, Publicover further teaches the method of claim 2, wherein the method further comprises: 
receiving, from an algorithm provider (Arkiïs™ plug-in, [0231] & [0499]) and before the generating of the targeted response ([0231]; intercepting requests from browser to particular domains), a request to process user-initiated requests with the algorithm ([0231] & [0499]; Arkiïs™ plug-in detect websites that are Arkiïs-enabled (e.g. through matching the URL with URLs within an Arkiïs-enabled site's database) and supplying an Arkiïs™ anonymous ID to uniquely identify the User that is browsing and having the website serve up its own Arkiïs™ ads that are targeted by Arkiïs™ for that User), wherein the request indicates one or more product provider types that are compatible with the algorithm ([0498]-[0499]; Daniel's Profile preferences require commercials that are rated as funny by others with similar tastes to Daniel as long as their pay is not more than 20% below the highest paying commercial available to him at any given time), and wherein the request indicates one or more algorithm insights generated by the algorithm (([0498]-[0499]; Daniel's Profile preferences require commercials that are rated as funny by others with similar tastes to Daniel as long as their pay is not more than 20% below the highest paying commercial available to him at any given time…[0499]; The software-enabled algorithm on the Arkiïs™ cloud servers computes that the highest paying commercial is OfficeMax at $1.70 per minute; however, there are three funnier commercials that may be given priority based upon Daniel's Profile);
determining, based on an application programming interface ([0498]; Arkiïs™ cloud servers) and based on the one or more product provider types ([0499]; high paying provider such as OfficeMax or funnier content provider, Table 2), a validity of the algorithm ([0467] & [0499]; the validity of the algorithm is determined based on a content (providers content) ranking presented to a user/consumer and the ranking accounts user preferred content and content provider types (high paying advertiser, for example)… In one embodiment, a Consumer may prefer that Targeted Marketing Content only be ranked according to the payout offered by a Marketer. In such a case, all other aspect variables are weighted with a value of zero and the aspect variable of payout is weighted with a value of one, resulting in a ranking score for each possible Targeted Marketing Content such that the highest paying Content for a Consumer is ranked first, followed by the second highest paying Content, etc. all the way down to the lowest ranked Content being the one that offers the lowest payout); 
updating, based on the application programming interface and based on the one or more algorithm insights, the validity of the algorithm ([0499]; updating the validity of the algorithm with other user preferences); and 
permitting, based on the validity of the algorithm, the algorithm to be selected by users for generating targeted responses ([0499]; Daniel receives the list of available targeted commercials before they are played and using his smartphone he reviews the list and rejects the OfficeMax commercial and gives his reason as not being in the mood. The rejection and reason are transmitted to the Arkiïs™ cloud servers that do not immediately adjust his Profile since his reason was given as being very transitory, however, the rejection is recorded for future reference to see if a pattern develops. The server's selection algorithm honors his rejection and adjusts the computation of which commercials he is served).
It would have been obvious to one ordinary skill in the art before the effective filing date of the claimed invention was made to combine the teachings of Publicover into Fuehren. The modification enables the Fuehren system to provide a more targeted response by incorporating different contexts of user and service providers.

Regarding claim 6, But Fuehren in view of Kim doesn’t explicitly disclose the limitation of claim 6. However, Publicover further teaches the method of claim 5, wherein the generating the targeted response is further based on an algorithm from an algorithm provider, and further comprising: 
providing, before the generating the targeted response and to the user, a sample output of the algorithm related to the user-initiated request ([0499]; Daniel receives the list of available targeted commercials before they are played and using his smartphone he reviews the list and rejects the OfficeMax commercial and gives his reason as not being in the mood. The rejection and reason are transmitted to the Arkiïs™ cloud servers that do not immediately adjust his Profile since his reason was given as being very transitory, however, the rejection is recorded for future reference to see if a pattern develops. The server's selection algorithm honors his rejection and adjusts the computation of which commercials he is served). 
Sending (sending suggestion, [0215]), before the generating the targeted response (a suggestion is provided to the user and the user choice is used to tune the final suggestion/ target response, [0215]) and to the user (suggested to the user 750, [0215), an algorithm request (a user receives a suggestion choice to confirm the suggestion provided to the user [0215] or to update the algorithm by choosing another algorithm [0347]-[0348]) to provide insights ([[0348]; if the user is a Lakers fan, basketball related content (insight) is provided/recommended to the user by the algorithm) based on the algorithm ([0215]; the Arkiïs™ servers may send detailed suggestions (790) including shelf locations within a store to the User's mobile Device (740) and the User (750) may be alerted and offered choices (770) to select (780)…[0347]-[0348]; user can choose his/her own algorithm that can be used to target content consumption…This algorithm weights his interests in sports, and particularly the Lakers more heavily than normal and utilizes the recommendations of famous sports figures); 
receiving, before the generating the targeted response and from the user, an algorithm response to use the algorithm ([0499]; The rejection and reason are transmitted to the Arkiïs™ cloud servers);
displaying, to the user and based on the algorithm and after the transmitting the targeted response, a share request to share an algorithm insight of the algorithm with the algorithm provider ([0345] & [0499]; The Visualization may also be utilized for providing Feedback on a marketing message. Once a message has been consumed, the Consumer may adjust the visualization to correct it to match their actual perception of the message's relation to their subjective preferences…Such Feedback may be used to refine the system's prediction of funniness of that message for other Users, and with stronger weight for those Users with similar tastes to the User, further, such Feedback may also be used by the system to learn and better predict the User's feelings for future messages); and 
receiving, from the user, a share response related to the share request ([0345] & [0499]; following the display/sharing for feedback, the Arkiïs™ system receives a feedback…Such Feedback may be used to refine the system's prediction of funniness of that message for other Users, and with stronger weight for those Users with similar tastes to the User, further, such Feedback may also be used by the system to learn and better predict the User's feelings for future messages).
It would have been obvious to one ordinary skill in the art before the effective filing date of the claimed invention was made to combine the teachings of Publicover into Fuehren. The modification enables the Fuehren system to provide a more targeted response by incorporating different contexts of user and service providers.

Regarding claim 9, Fuehren further teaches the method of claim 7, further comprising: 
detecting a second user-initiated request from the user device of the user ([0039]-[0040]; The user of client device 101/102 ([0038]) can now specify resources to be requested); 
creating, based on the second user-initiated request and based on the one or more insights related to the user, a second anonymized request ([0073]- [0074] & [0041]; The server 121 comprises a networking module 401, which receives requests for resources from the client device 101. Anonymizing module 402 removes from these requests all information that could be used in identifying the user, the client device 101 or any computer program running on the client device 101. The anonymizing module 402 then forwards the thusly anonymized request);
providing the second anonymized request to the second product provider ([0074] & [0041]; forwards the thusly anonymized request, ostensibly originating from the server 121 itself, to the server 122 that makes the requested resources available…[0038]; resource providers such as webserver, FTP server, etc.);
receiving a second provider response from the second product provider ([0074]; The server 122 then transmits the requested resource back to the server 121, where it is received by the networking module 401 and passed on back to the client device 101);
generating, based on the second user-initiated request, a second targeted response ([0028]; targeted response generated based on user profile information/user interest parameters); and
transmitting the second targeted response to the user device of the user ([0028]; targeted response returned).
But Fuehren doesn’t explicitly disclose that the second user- initiated request directed to a second product provider; and the generated targeted response is based on the one or more parameters of the user-initiated request and based on the provider response.
However, Kim in analogous art, discloses the generated targeted response ([0078]; a modified intercepted message is generated, Fig. 6, 608-612) is based on the one or more parameters of the user-initiated request ([0066]; by analyzing user generated request parameters such as location, time, URL, etc., Fig. 5) and based on the provider response ([0076]; server response content is intercepted and analyzed, Fig. 6, 602 & 604) ([0066] & [0080]; Processing then flows to block 610, where an actionable event may be generated based on mobile user's profile and analyzed content…[0081]; Thus, process 600 moves to block 612, where the intercepted message is modified by combining it with the actionable event).
It would have been obvious to one ordinary skill in the art before the effective filing date of the claimed invention was made to combine the teachings of Kim into Fuehren. The modification enables the Fuehren system to provide a more targeted content to the requesting user by incorporating different contexts related to the requesting user and service providers.
But Fuehren in view of Kim doesn’t explicitly disclose that the second user- initiated request directed to a second product provider.
However, Publicover in analogous art, discloses the second user- initiated request directed to a second product provider ([0400] & [0486]; providing multiple user requests for multiple product providers, Fig. 23).
It would have been obvious to one ordinary skill in the art before the effective filing date of the claimed invention was made to combine the teachings of Publicover into Fuehren. The modification enables the Fuehren system to provide a more targeted and customized/individualized response by incorporating different contexts of users and service providers.

Regarding claim 10, Fuehren further teaches the method of claim 9, further comprising: updating, based on the second user-initiated request, the one or more insights related to the user ([0070]; Preference could also be given to those interests recorded in the user profile that were recorded in the recent past, while ignoring or marginalizing interests from longer ago. The recent past could for instance be the last few hours, or from the moment on that the set-top box 320 was turned on for the current usage session. In particular, preference can advantageously be given to those interests recorded in the last hour).

Regarding claim 13, But Fuehren in view of Kim doesn’t explicitly disclose the limitation of claim 13. However, Publicover further teaches the method of claim 11, wherein the altering the one or more results includes rearranging the results ([0467]; In one embodiment, a Consumer may prefer that Targeted Marketing Content only be ranked according to the payout offered by a Marketer. In such a case, all other aspect variables are weighted with a value of zero and the aspect variable of payout is weighted with a value of one, resulting in a ranking score for each possible Targeted Marketing Content such that the highest paying Content for a Consumer is ranked first, followed by the second highest paying Content, etc.).
It would have been obvious to one ordinary skill in the art before the effective filing date of the claimed invention was made to combine the teachings of Publicover into Fuehren. The modification enables the Fuehren system to provide a more targeted content to the requesting user by incorporating different context related to the requesting user and service providers.

8.	Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Fuehren et al. (Fuehren, hereinafter) (U.S. Patent Application Publication No. 2003/0080997 A1) in view of Kim et al. (Kim, hereinafter) (U.S. Patent Application Publication No. 2007/0282954 A1) further in view of Wang (U.S. Patent Application Publication No. 2017/0220966 A1).
Regarding claim 16, But Fuehren in view of Kim doesn’t explicitly discloses the limitations of claim 16.
However, Wang in analogous art, discloses the method of claim 15, further comprising: 
preventing, by the plugin operating on the user device ([0273]; A customer or a service provider can download and install the on-demand service application on a computing device…similarly [0293]; The Computing Device (303) may have a Service Application (305) installed on it) and based on the request to not share information ([0116]; a customer's “blacklist” refer to a list that prevents a match between a service provider and a customer in the future. It is to be understood by one skilled in the art that other terms may be used to describe this concept, such as “block list” or “ban list” or “dislike list”; whatever the terms are or may be, the concept remains the same—a way for a customer to control service providers he or she does not want to seek service from), the product provider from receiving the user-initiated request ([0066] & [0058]; The system will recognize the identification of blacklisted service providers and automatically program the dispatch to skip the blacklisted service provider in finding a best matching service provider in a service request from a customer).
It would have been obvious to one ordinary skill in the art before the effective filing date of the claimed invention was made to combine the teachings of Wang into Fuehren. The modification enables the Fuehren system to improve the efficiency of service delivery to users by eliminating unnecessary service providers such as overloaded and/or less secured service providers.


Conclusion
9.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MELAKU Y HABTEMARIAM whose telephone number is (571)272-8373.  The examiner can normally be reached on Mon - Fri 9 am - 5pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Oscar Louie can be reached on 5712701684.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).




/M. H. /
Melaku Habtemariam
Examiner, Art Unit 2445

/OSCAR A LOUIE/Supervisory Patent Examiner, Art Unit 2445